Title: George W. Spotswood to James Madison, 29 October 1829
From: Spotswood, George W.
To: Madison, James


                        
                            
                                Honoured Sir,
                            
                            
                                
                                    Richmond
                                
                                Octr. 29th. 1829.
                            
                        
                         
                        Before I leave Richd., I beg leave to avail myself of this mode of biding both you, and Mrs. Madison an
                            affecte. farewell; For the kind, and friendly attention, I have at all times recd. from both of you, be pleased to accept
                            the warmest assurance, of my grateful acknowledgements, which neither time or distance can obliterate.
                        I beg that you will be kind enough to reply to this part of my letter, and permit your servant to bring it to
                            my friend Mr. Jas. JE Heaths; Some malicious person, as I have been informed by a Gentleman from Charleston, Kanhawa, at
                            which place I intend in a few weeks to locate myself, has there circulated a report injurious to my peace, That I had
                            been dismissed from the U.Vty. of Va., and that dismissal was in consequence of my intemperate
                            habits, my resignation was voluntary, my intemperance, if any, has never as yet caused in the bosom of an Affe. Wife one
                            single pang, who ought certainly to be the best judge, my even remaining at the University untill the end of the Session,
                            was from your kind and friendly advice, and the friendly feelings expressed by Mrs. Madison on that occasion. I have the
                            honour, Sir, to be yr. Obd. Hmble. Servt.
                        
                        
                            
                                Geo. W. Spotswood
                            
                        
                    